        Case 1:17-cv-04835-VEC-JLC Document 56 Filed 04/16/19 Page 1 of 2


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
 ------------------------------------------------------------ X   DATE FILED: 4/16/2019
 RICARDO DOLCINE,                                             :
                                              Plaintiff,      :
                                                              :
                            -against-                         :      17-CV-4835 (VEC)
                                                              :
  RICHARD HANSON, shield no. 20219;                           :          ORDER
  KERIN DONOHUE, shield no. 10307;                            :
  SERGEANT TOMEKA RUFFIN, shield no.                          :
  14421; POLICE OFFICER CHRISTOPHER                           :
  DERENZE; and DOES 1-10;                                     :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X
VALERIE CAPRONI, District Judge:

        WHEREAS this case has been reassigned to the undersigned; and

        WHEREAS Defendants Hanson, Donohue, Ruffin, and Derenze have moved, see Dkts.

37-39, to partially dismiss Plaintiff’s First Amended Complaint, see Dkt. 24; and

        WHEREAS Plaintiff has voluntarily withdrawn his Monell claim, see Dkt. 50 at 13,

        IT IS HEREBY ORDERED that Plaintiff’s Monell claim is dismissed with prejudice.

The Court reserves decision on whether Defendants’ motion will be granted as to any of

Plaintiff’s other claims.

        IT IS FURTHER ORDERED that the parties must appear for a status conference and oral

argument on Defendants’ motion to dismiss on May 20, 2019, at 2 p.m. The Court anticipates

setting a discovery schedule at the conference.

        IT IS FURTHER ORDERED that no later than May 3, 2019, the parties must submit a

joint letter including the following information in separate paragraphs:

        (1) a brief description of the case, including the factual and legal bases for the claim(s)

             and defense(s);



                                                  Page 1 of 2
      Case 1:17-cv-04835-VEC-JLC Document 56 Filed 04/16/19 Page 2 of 2



       (2) a statement of all existing deadlines, due dates, and/or cut-off dates;

       (3) the basis for subject-matter jurisdiction;

       (4) a brief description of any outstanding motions and a statement of whether any party

       anticipates filing a motion for summary judgment or a motion to exclude expert

       testimony;

       (5) a statement of the anticipated length of trial and whether the case is to be tried to a

       jury; and

       (6) the prospect for settlement.

       The parties must append to their letter a jointly proposed case-management plan, a

template for which may be found on the Court’s website:

http://www.nysd.uscourts.gov/judge/Caproni.

       The Clerk of Court is respectfully directed to terminate the City of New York as a

Defendant and interested party.



SO ORDERED.
                                                        _________________________________
Date: April 16, 2019                                          VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                            Page 2 of 2
